      Case 4:19-cv-01561 Document 11 Filed on 05/24/19 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                           UNITED STATES DISTRICT COURT                              May 30, 2019
                            SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                HOUSTON DIVISION

DAVID GIBSON, et al,                           §
                                               §
        Plaintiffs,                            §
VS.                                            §   CIVIL ACTION NO. 4:19-CV-01561
                                               §
JOHNSON & JOHNSON, et al,                      §
                                               §
        Defendants.                            §

                                          ORDER

       The Court having considered the papers submitted in support of and in opposition to the

plaintiffs’ Motion for Remand or in the Alternative, Abstention (Dkt. No. 2), as well as

arguments of counsel contained in the pleadings, the Court determines that all motions are

STAYED, pursuant to 28 U.S.C. § 157(b)(5).

       It is so ORDERED.

       SIGNED on this 24th day of May, 2019.


                                               ___________________________________
                                               Kenneth M. Hoyt
                                               United States District Judge




1/1
